Court of Appeals
of the State of Georgia

                                       ATLANTA,             December 29, 2020

The Court of Appeals hereby passes the following order:

A21D0152. PAUL CHERGI v. THE STATE.

      In 1996, Paul Chergi was convicted of several offenses, including armed
robbery. In 2020, Chergi filed a “motion to vacate void sentence,” which the trial
court denied on October 7, 2020. Chergi filed this application for discretionary
review on December 1, 2020. We lack jurisdiction.
      An application for discretionary review must be filed within 30 days of entry
of the judgment or trial court order sought to be appealed. OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734, 734 (380 SE2d 57) (1989). Chergi filed this application 55 days after entry
of the order he seeks to appeal. Consequently, this untimely application for
discretionary review is hereby DISMISSED for lack of jurisdiction. See id.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,    12/29/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.